     Case 2:20-cv-00477-GMN-NJK Document 15 Filed 04/30/20 Page 1 of 4




 1

 2                                 UNITED STATES DISTRICT COURT
 3                                         DISTRICT OF NEVADA
 4                                                   ***
 5    CHRISTINA E. ZEDDIES,                                 Case No. 2:20-cv-00477-GMN-NJK
 6                            Plaintiff,
                                                            ORDER SCHEDULING EARLY
 7             v.                                           NEUTRAL EVALUATION
 8    CLARK COUNTY SCHOOL DISTRICT, et
      al.,
 9
                              Defendants.
10

11
                     NOTE: The Court made significant changes to its scheduling order.
12
               This matter has been referred to the undersigned magistrate judge to conduct an Early
13
     Neutral Evaluation (“ENE”) as outlined in LR 16-6. An ENE is hereby scheduled for June 18,
14
     2020. Plaintiff must report at 9:00 a.m. to Judge Weksler’s chambers, Room 3071, Lloyd D.
15
     George United States Courthouse, 333 Las Vegas Boulevard South, Las Vegas, Nevada.
16
     Defendant must report to Judge Weksler’s chambers at 9:30 a.m. Parties and counsel should
17
     prepare to be at the ENE for the entire business day unless Judge Weksler indicates otherwise.
18
         I.         Pre-ENE telephonic conference.
19
               A pre-ENE telephonic conference is set for June 17, 2020, at 3:30 p.m. This telephonic
20
     conference is for Judge Weksler and counsel only. Counsel must call 877-810-9415, access code
21
     2365998, five minutes before the telephonic conference.
22
         II.        Exemption from the ENE program.
23
               Pursuant to the Local Rules, a motion for exemption from the ENE program must be filed
24
     no later than 7 days after entry of this order. LR 16-6(c). A response to the motion must be filed
25
     within 14 days after service of the motion, and a reply is not allowed. Id. The undersigned has
26
     final authority to grant or deny the motion, and the order is not appealable. Id.
27
     …
28
     Case 2:20-cv-00477-GMN-NJK Document 15 Filed 04/30/20 Page 2 of 4




 1   …

 2       III.      Timeliness.

 3              All parties and counsel are expected to check in with Judge Weksler’s chambers at least

 4   five minutes prior to the ENE. If anyone anticipates arriving after the ENE’s scheduled start

 5   time, they must give prior notice by contacting chambers at 702-464-5570.

 6       IV.       Attendance requirements.

 7              The in-person attendance of each of the following individuals is required for the entire

 8   duration of the ENE: an attorney of record who will be participating in the trial of this case; all

 9   parties appearing pro se, if any; all individual parties; for non-individual parties, a representative

10   with settlement authority up to the full amount of the claim. If any party is subject to coverage by

11   an insurance carrier, then a representative of the insurance carrier with settlement authority up to

12   the full amount of the claim must also be present for the entire duration of the ENE.

13              The Court may impose sanctions if any of the above individuals are not present for the

14   ENE.

15       V.        Confidential written evaluation statement.

16              In preparation for the ENE, each party must submit a confidential written evaluation

17   statement for the Court’s in-camera review. The purpose of the written evaluation is to assist the

18   undersigned in preparing for and conducting the ENE. To facilitate a meaningful discussion, the

19   parties’ utmost candor is required. The written evaluation will not be seen by or shared with the

20   district or magistrate judge presiding over this matter. Each written evaluation will be securely

21   maintained and will be destroyed following the conclusion of the ENE.

22              The evaluation statement must adhere to the following requirements:

23                 •   The first paragraph must contain the names and titles of all attendees. For non-

24                     individual parties present through a representative, you must indicate if there is a

25                     dollar value above which you will need the approval of a board or similar body

26                     and what that dollar value is. Each party may identify any persons connected with

27

28
                                                    Page 2 of 4
     Case 2:20-cv-00477-GMN-NJK Document 15 Filed 04/30/20 Page 3 of 4




 1               a party opponent (including an insurer representative) whose presence might

 2               substantially improve the utility of the ENE or the prospects of settlement.

 3           •   The written evaluation must not exceed 10 written pages, not including

 4               exhibits. The entire written evaluation must not exceed 50 pages, including

 5               exhibits. The parties should not include as exhibits any items available on the

 6               case docket. A citation to the ECF No. will suffice. If either party desires to

 7               exceed these page limits, they must seek the Court’s approval. The Court will not

 8               grant approval unless the requesting party can establish how the additional pages

 9               will aid the Court in helping the parties reach settlement.

10           •   The written evaluation must briefly describe the substance of the suit and address

11               the party’s views on the key liability and damages issues. Each written

12               evaluation must contain the elements of each claim and an analysis discussing

13               how the facts relate to those elements. Further, each party must discuss the

14               strongest and weakest points of their case, both factually and legally, including a

15               candid evaluation of the merits of their positions.

16           •   The written evaluation must also address whether there are legal or factual issues

17               whose early resolution would reduce significantly the scope of the dispute or

18               contribute to settlement negotiations.

19           •   The parties must each include a comprehensive history, if any, of settlement

20               negotiations occurring before the ENE. The final paragraph of the evaluation

21               statement must contain the opening offer or demand that the party will make

22               at the ENE.

23           •   If there are documents, pictures, recordings, etc., out of which the underlying suit

24               arose, or whose availability would materially advance the purpose of the

25               evaluation session, the parties must include copies of those items as exhibits to

26               their evaluation statements. If a party desires to include deposition transcripts as

27

28
                                              Page 3 of 4
     Case 2:20-cv-00477-GMN-NJK Document 15 Filed 04/30/20 Page 4 of 4




 1                   an exhibit, the party should include only excerpts that the party desires to

 2                   emphasize.

 3               •   Each party must certify that they have made initial disclosures under FED. R. CIV.

 4                   P. 26(a)(1), and plaintiff must certify that he or she has provided a computation of

 5                   damages pursuant to FED. R. CIV. P. 26(a)(1)(A)(iii).

 6               •   The written evaluation must estimate the costs (including attorney’s fees and costs)

 7                   of taking the case through summary judgment and through trial.

 8               •   Each party’s written evaluation must be submitted directly to Judge

 9                   Weksler’s chambers—Room 3071—by 4:00 PM on June 10, 2020. Do not

10                   deliver or mail the written evaluations to the clerk’s office and do not serve a

11                   copy on opposing counsel.

12      VI.      Electronic devices.

13            Recording the ENE proceedings is expressly prohibited. All attendees are permitted to

14   bring electronic devices, which they may use to access information necessary to participate in the

15   ENE or while the undersigned caucuses with other parties. Wi-fi connection information will be

16   provided during the ENE.

17      VII.     Sanctions.

18            Failure to comply with this order’s requirements may subject the noncompliant party to

19   sanctions under Local Rule IA 11-8 or Rule 16(f) of the Federal Rules of Civil Procedure.

20            DATED: April 30, 2020

21

22                                                         BRENDA WEKSLER
                                                           UNITED STATES MAGISTRATE JUDGE
23

24

25
26

27

28
                                                  Page 4 of 4
